Citation Nr: 0831350	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-36 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the income reported for the veteran's spouse was 
counted correctly.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
February 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision rendered by the St. Paul, 
Minnesota Regional Office (RO) Pension Maintenance Center of 
the Department of Veterans Affairs (VA), which reduced the 
amount of non service-connected pension the veteran was 
receiving.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends that the RO miscalculated the income for 
his spouse and that as a result, the reduction in his non-
service-connected pension amount (and the resulting debt of 
$1818.00) was in error.  

The veteran was awarded nonservice-connected pension 
beginning on March 21, 2005.  In a June 2006 decision, the RO 
informed the veteran that his pension was being reduced based 
on a report of increased wages for his wife.  The appellant 
was further advised that because of this change, he had been 
paid too much and would be notified of the amount of the 
overpayment and how he could repay the debt.   

In a letter to the veteran dated in July 2006, the RO 
specified that on an eligibility verification report (EVR) 
received in January 2006, the veteran reported his wife had 
an annual income of $6,430.00 (for the period of March 21, 
2005 to March 30, 2006).  The RO also stated that on another 
EVR received in May 2006, the veteran reported that his wife 
had an annual income of $12, 783.00 (for the period of March 
21, 2005 to March 30, 2006), and that she expected to make 
$8,586.00 from April 1, 2006 to December 30, 2006.  

The Board has carefully reviewed the entire record.  
Unfortunately, it is clear that the documents necessary for 
review of this appeal have not been associated with the 
claims file.  Specifically, the September 2006 statement of 
the case references documents which are relevant to the claim 
on appeal, but not of record.  These documents include the 
following:  an Eligibility Verification Report (EVR) received 
in January 2006; an EVR received in May 2006; a Medical 
Expense Report (MER) received in May 2006; and a written 
statement from the veteran also received in May 2006.  

Decisions of the Board must be based on review of the entire 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
19.7(a) (2007).  Thus, the Board cannot enter an appellate 
decision in this matter without reviewing the evidence relied 
upon by the RO for its decision.  The statement of the case, 
alone, does not constitute the entire evidentiary record.  
See 38 U.S.C.A. § 7105(d)(4) (West 2002) (claimant may not be 
presumed to agree with any statement of fact contained in the 
statement of the case to which the claimant does not 
specifically express agreement).  Until such evidence is 
associated with the claims folder, the Board cannot make a 
final decision on the veteran's claim on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must include a copy of any item 
referenced in the September 2006 Statement 
of the Case and used in determining income 
for the veteran and his spouse, as well as 
medical expenses claimed.

The veteran should also provide any 
additional documentation and/or statements 
to support his claim that the RO's 
calculation of his spouse's earned income 
for the periods in question was incorrect.  
The materials obtained, if any, should be 
associated with the claims file. 

2.  Thereafter, recalculate the veteran's 
countable income for the first 10 months 
of 2005, and beyond; and as may be 
appropriate, recalculate any overpayment 
based on the veteran's total countable 
income for the additional periods in 
question.  If the veteran is still found 
to owe an overpayment, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

